Case 2:20-cv-03438-DSF-PJW Document 8 Filed 04/15/20 Page 1 of 1 Page ID #:95




                  UNITED STATES DISTRICT COURT
                 CENTRAL DISTRICT OF CALIFORNIA




   RUBEN VARGAS,                        CV 20-3438 DSF (PJWx)
       Plaintiff,
                                        Order to Show Cause re Remand
                    v.                  for Lack of Subject Matter
                                        Jurisdiction
   FAULT LINE LOGISTICS, LLC,
       Defendant.



      Defendant removed this case from state court based on both
   ordinary diversity and CAFA diversity jurisdiction. Defendant’s
   allegations of the amount in controversy are conclusory and do not
   convince the Court that subject matter jurisdiction exists. Therefore,
   Defendant is ordered to show cause, in writing and supported by
   evidence, no later than April 29, 2020 why this case should not be
   remanded to state court for lack of subject matter jurisdiction.

      IT IS SO ORDERED.



   Date: April 15, 2020                ___________________________
                                       Dale S. Fischer
                                       United States District Judge
